Citation Nr: 0031828	
Decision Date: 12/06/00    Archive Date: 12/12/00

DOCKET NO.  99-06 240A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

1.  Entitlement to service connection for a left foot 
disability.  

2.  Entitlement to service connection for a right foot 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel

INTRODUCTION

The veteran served on active duty from June 1964 to June 
1967, and had additional reserve service.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision (RD) by the Montgomery, 
Alabama, Regional Office (RO) of the Department of Veterans 
Affairs (VA), whereby the benefits sought on appeal were 
denied.  The veteran's claim, dated November 1997, was 
initially denied by a May 1998 RD, next denied by a July 1998 
RD, and then denied by a December 1998 RD.  The veteran filed 
a Notice of Disagreement with respect to the December 1998 
RD.  The veteran was afforded a hearing before a traveling 
Veteran's Law Judge, sitting at the Montgomery RO in October 
2000.  


FINDINGS OF FACT

1.  A left foot disorder was manifested prior to entry into 
active service.  

2.  A left foot disorder increased in severity during active 
service.  

3.  A current right foot disorder was not shown in service, 
and is not shown to be related to service.  


CONCLUSIONS OF LAW

1.  A left foot condition was aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.306 (2000).

2.  A right foot condition was not incurred in, and is not 
due to, service. 38 U.S.C.A. §§ 1110, 1131 (West 1991); 
38 C.F.R. § 3.303 (2000).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. §§ 1110, 1131 (West 1991).  In addition, certain 
chronic diseases may be presumed to have been incurred during 
service if they first become manifest to a compensable degree 
within a specific time period after separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 
C.F.R. §§ 3.307, 3.309 (2000).  

To establish service connection for [a disease not subject to 
presumptive service connection], a showing of continuity of 
symptomatology after discharge is required, unless there is 
medical evidence that the inservice condition, although not 
diagnosed as such in service, was 'chronic', see 38 C.F.R. § 
3.303(b), or there is evidence that connects the current 
condition to the inservice condition, see 38 C.F.R. § 
3.303(d).  Godfrey v. Brown, 7 Vet. App. 398, 406 (1995).

Additionally, disability that is proximately due to or the 
result of a service-connected disease or injury shall be 
service-connected and, when service connection is thus 
established for a secondary condition, the secondary 
condition shall be considered a part of the original 
condition.  38 C.F.R. § 3.310(a) (2000).

Further, active military service includes active duty, any 
period of active duty for training during which the 
individual was disabled or died from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training during which the individual was 
disabled or died from an injury incurred or aggravated in the 
line of duty.  38 U.S.C.A. §§ 101(24), 106 (West 1991).  

The veteran testified at his personal hearing in October 2000 
that although he manifested a left foot injury as a child, 
that he had suffered no foot complaints until well into his 
military training, and that he was given a permanent profile 
during service.  

The service medical records (SMRs) show that the veteran was 
given a permanent profile in January 1966 for fusion of the 
bones of the foot, posttraumatic, postsurgical with loss of 
normal motion.  The veteran was limited to code "C" [No 
crawling, stooping, running, jumping, or prolonged standing 
or marching].  Records dated April 1972 show that he had a 
fracture as a child, no sequale, and that he had an 
"accident, broke foot".  

The current medical evidence includes a VA radiographic 
report, dated February 1998, which shows that there was mild 
DJD in the first MP joint on both sides.  An April 1998 VA 
examination (VAE) report shows that the veteran was diagnosed 
with degenerative joint disease [DJD] of the feet, with loss 
of function due to pain.  Private treatment records show that 
he was assessed with left subtalar arthritis in July 1998, 
with a history of multiple fractures in this ankle in the 
ancient past.  

A July 1998 hospital report shows a discharge diagnosis of 
left subtalar, calcaneocuboid, and talonavicular arthritis.  

A March 1999 letter shows that the veteran apparently had a 
congenital defect in his left ankle, that he appeared to have 
subtalar arthrodesis as a child, and seemed to do well with 
that for many years, until his military service, after which 
he underwent subtalar arthrodesis.  The examiner stated that 
an x-ray examination revealed a subtalar arthrodesis which 
appeared to be solidly healed at this point, and that the 
veteran has done somewhat better since his last arthrodesis, 
but still has some problems in his [left] ankle.  The 
examiner concluded that "I think without question that his 
military training and the strenuous activities that he 
underwent through his years of service exacerbated his pre-
exist[ing] condition and ultimately resulted in breakdown of 
his subtalar fusion, requiring further surgical 
intervention."   

Governing statutes and regulations stipulate that a veteran 
is presumed to be in sound condition when he enters service, 
other than for defects noted on his service entrance 
examination.  This presumption, however, is rebuttable upon a 
showing, by means of clear and unmistakable evidence, that 
the defect in question had existed prior to entrance into 
service.  38 U.S.C.A. §§ 1111, 1137 (West 1991); 38 C.F.R. 
§ 3.304(b) (2000). 

We find that the SMRs substantiate the veteran's account that 
his left ankle condition had pre-existed service.  

Once a finding is made that a disability pre-existed service, 
the analysis turns to whether this disability was aggravated 
by such service.  There is a presumption of aggravation where 
the pre-service disability underwent an increase in severity 
during service.  38 C.F.R. § 3.306(b) (2000).  The Board 
notes that the determination of whether the preexisting 
disability was aggravated by service is a question of fact.  
Doran v. Brown, 6 Vet. App. 283 (1994).  In addition, clear 
and unmistakable evidence is required to rebut the 
presumption of aggravation.  38 U.S.C. § 1153 (West 1991); 
38 C.F.R. § 3.306 (2000); Akins v. Derwinski, 1 Vet.App. 228, 
232 (1991) (despite medical diagnosis listing glaucoma 
secondary to pre-existing cataract, without specific findings 
required to establish natural progression of the disease, the 
presumption of service aggravation is not rebutted, overruled 
on other grounds by Routen v. West, 142 F.3d 1434 (1998)).

In this case, competent medical evidence, specifically, the 
March 1999 letter, tends to show that the veteran's service 
aggravated his pre-existing left ankle condition.  In 
addition, the veteran was issued a permanent profile for his 
left foot in January 1966, tending to show an increase in 
severity during service.  There is no evidence showing that 
his left ankle was not aggravated by service, thus, as the 
preponderance of the evidence is not against the claim, 
service connection for a left foot disability is established.  

However, we must also point out that the evidence does not 
show that a right foot condition is related to, or was 
aggravated by service.  First, the service medical records 
are devoid of a right foot injury.  Second, we note that 
although the current evidence shows DJD of both feet, that 
the medical evidence shows only that the veteran's pre-
existing left foot condition was aggravated by his service.  
Although the indicated records were sought by the RO, the 
evidence does not show that a right foot disorder is related 
either to service, or to a left foot disorder.  Thus, as the 
preponderance of the evidence is against this claim, service 
connection for a right foot disorder is denied.  



ORDER

Service connection for a left foot disability is granted.

Service connection for a right foot disorder is denied.   



		
	M. W. GREENSTREET
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 6 -


- 1 -


